Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ remarks submitted April 5, 2021 is acknowledged. 
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farina et al. (US 20100125096 A1) in view of Finnerup et al. (“Levetiracetam in spinal cord injury pain: a randomized controlled trial,” Spinal Cord, 2009, Vol. 47, pp 861-867), Siddal et al. (“The efficacy of intrathecal morphine and clonidine in the treatment of pain after spinal cord injury,” Anesth. Analg. 2000, Vol. 91, pp 1493-1498), and Hochman (US 8,722,668 B2).
Farina et al. teach a method of treatment, prevention and/or delay of progression of neuropathic pain comprising administering to patients in need thereof acetam derivatives, particularly, 
    PNG
    media_image1.png
    87
    108
    media_image1.png
    Greyscale
(levetiracetam) and 
    PNG
    media_image2.png
    103
    111
    media_image2.png
    Greyscale
(brivaracetam). See, particularly, the abstract, Fig. 1. Paragraphs [0025] to [0026]. The administration may be realized by those well –known routes of administration. Expressly recited route of administration include oral, parenteral, topical and intrathecal administration. See, paragraph [0028]. The pain to be 
Farina et al. do not teach expressly the treatment of spinal cord injury patients with pain of sympathetically mediated spinal cord injury pain perceived by patient to be below the level of spinal cord injury, particularly, with intrathecal administration.
However,  Finnerup et al. treated spinal cord injury patients by administering, orally, to spinal cord injury patients Levetiracetam,  or (S)-2-(2-oxopyrrolidin-1-yl)butanamide. The patients includes those who have pain at below level. There are some patients treated with levetiracetam had pain relief of below level pain. Levetiracetam is generally well tolerated during the trial. See, particularly, the abstract, the Method section at pages 862, and the Results section at page 863 bridging to page 864. Finnerup et al. also reveals that it is known in the art that neuropathic pain felt below the level of injury, referred to as below level pain, is a central pain, having different mechanism than neuropathic pain felt at the level of injury. Levetiracetam has been known to bind to a synaptic vesicle protein SV2V in the brain and spinal cord and is thought to act by inhibiting presynaptic neurotransmitter release. It has been shown to increase pain tolerance in human and has been suggested for treating neuropathic pain, including central neuropathic pain. See, the introduction section at page 861. Finnerup et al. concluded that, statistically, the oral administration of levetiracetam did not yield significant improvement for pain relief. See, the discussion section at page 865 bridging to page 866.   
Saddle et al. teach a method of intrathecal administration of morphine and clonidine for treatment of pain after spinal cord injury. See, particularly, the abstract. Saddle et al. further reveals that it has been known in the art for using intrathecally administered drug in management of a variety of pain problem, and the intrathecal route has the advantage of delivering an effective drug close to its presumed site of action with minimal systemic side effects. See, particularly, page 1493, the right column. Hochman teaches and claims of treating pain or perception of pain, including those caused by spinal cord injury comprising administering to the subject a composition comprising levetiracetam. See, the claims, particularly, claims 1, 8 (intrathecal administration), 11 (spinal cord injury) and 12 (levetiracetam).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat pain, particularly, pain of low level and perception of pain in spinal cord injury patients by administering to the patients an acetam derivative, such as levetiracetam or brivaracetam, particularly, intrathecally.
A person of ordinary skill in the art would have been motivated to treat pain, particularly, pain of low level and perception of pain in spinal cord injury patients by administering to the patients an acetam derivative, such as levetiracetam or brivaracetam, particularly, intrathecally because the particular acetam derivatives are known therapeutic drugs and are particularly known for treatment of neuropathic pain, such as those caused by spinal cord injury. Further, intrathecal administration has been known to have many advantage over other route of administration in that it delivers an effective drug close to its presumed site of action with minimal systemic side effects. Further, one of ordinary skill would have been motivated to use the intrathecal administration since oral administration yield no significant therapeutic benefit. As to the particular pain generated from particular site, note, the recitation does not materially affect the actual step of claimed method and a method of treating spinal cord injury patients  would have treated all the pain caused by the spinal cord injury, including those specifically recited herein.   
Response to the Arguments
Applicants’ remarks submitted April 5, 2021 have been fully considered, but found unpersuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art as a whole teach that acetam derivatives, particularly, brivaracetam (the compound employed herein), have been known for treating neuropathic pain, including spinal cord related pain, such as the below level pain, and intrathecal administration is an administration route known in the art for its advantage in delivering an effective drug close to its presumed site of action with minimal systemic side effect.
Applicants contend that “the totality of the art teaches that the closest analog to the claimed brivaracetam (levetiracetam) fails, particularly citing the teachings of Finnerup et al. (“Levetiracetam in spinal cord injury pain: a randomized controlled trial,” Spinal Cord, 2009, Vol. 47, pp 861-867). As discussed in prior office action, the teaching of Finnerup et al. does not negate the teaching that acetam derivative would be useful for treating spinal cord related pains, but provide further motivation to use intrathecal administration for such treatment. Particularly, the clinical trial of Finnerup is very limited in terms of sample size (24 people completed the study) and heterogeneity of the patients (which included patients with both at- and below-level pain). Further, the trial is for oral administration only. The reasons that the trial is not effective is not clear as the result is contrary to that of animal model and other studies. See, the discussion section, pages 865-866 of Finnerup. Thus, in view of prior art as a whole, the teaching of Finnerup et al. would not discourage one of ordinary skill in the art from using Levetiracetam for treatment neuropathic pain caused by spinal cord injury, but motivate one of ordinary skill in the art to modify the clinical trial, such as patients population, and dosage form/route of administration. Furthermore, both Farina et al. ((US 20100125096 A1 or US patent 9,125,898) and Hochman (US 8,722,668 B2) teach and/or claim the use of Levetiracetam in treatment of neuropathic pain caused by spinal cord injury. Since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. See, MPEP 716.07. Thus, with the result disclosed by Finnerup et al., one of ordinary skill in the art would have been motivated to make certain experiments and adaptations, such as use other acetam derivative, such as brivaracetam, and/or other administration route. Such as intrathecal administration.
Applicants further contend that case law regarding obviousness based on clinical trials demonstrates conclusively that phase I clinical trials, or hoped for” results in initiated phase II trials, are insufficient to provide motivation or a reasonable expectation of success and the failed clinical trial by Finnerup would not provide any motivation or reasonable expectation of success, citing Novartis v. West-Ward (Fed. Cir 2019) and Osi v. Apotex (fed. Cir 2019). The arguments are not tenable. The cited case laws do not demonstrates conclusively that phase I clinical trials, or hoped for” results in initiated phase II trials, are insufficient to provide motivation or a reasonable expectation of success for any circumstance of pharmaceutical art. In both cases, the therapeutic agents at issue are clinical and commercial successful drugs In view of the high fail rate, there would have no reasonable expectation of the demonstrated success. Contrary to those case, instant application is completely silent as to the efficacy of claimed method. There is no more guidance or direction other than what have been suggested by the cited prior art. Furthermore, the Finnerup reference is cited to show the general expectation of ordinary skill in the art that acetam derivative be useful for treating pain associated with spinal cord injury and the failure of oral administration of levetiracetam, thus providing motivation to use the intrathecal administration.  As discussed above, it is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. See, MPEP 716.07.
As to the remarks about the examiner’s rebuttal arguments, particularly, the alleged “office notice”, the examiner notes the alleged “office notice” about “animal model’ and “other studies” is not office notice, but the discussion by Finnerup reference. Particularly,:

    PNG
    media_image3.png
    121
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    651
    media_image4.png
    Greyscale
See, page 866 the last paragraph in left column. Other data of animal model on the record is found in Farina reference. See, examples 1-4 therein. Thus, the teaching of Finnerup would not negate the teachings of Farina reference and Hochman reference, particularly, those with intrathecal route of administration.
Applicants further argue that the cited references, in combination fail to provide a reasonable expectation of success for the claimed method. Particularly, applicants contend since Finnerup provide negative clinical outcome of levetiracetam (by oral administration) in treating neuropathic pain and spinal cord injury pain, it would have no motivation to use brivaracetam for treating neuropathic pain and spinal cord injury pain by intrathecal administration. The arguments are not probative. As discussed above, the negative result from Finnerup would not negate the operability of the Farina application, which eventually matured into US patent, particularly, regarding the use of brivaracetam for treating neuropathic pain and spinal cord injury pain by intrathecal administration. Farina expressly teach and claims the employment of brivaracetam for treating neuropathic pain, including by intrathecal administration. The negative results of oral administration of levetiracetam would have not sufficient to negate all the teachings by Farina et al, particularly, in view the fact that intrathecal administration has been known to have the advantage of delivering an effective drug close to its presumed site of action with minimal systemic side effects. With the negative result of oral administration of levetiracetam, one of ordinary skill in the art would make certain experiments and adaptations, within the skill of the competent worker based on the teachings of the prior art as a whole, as set forth in MPEP 716.07. Furthermore, note, the dosage regimen used in Finnerup trial is distinct from those disclosed in Farina. In Finnerup, the dosage regimen is started with a lower dose (500mg X2), followed by increased dosage (1000mg x 2, and 1500mg x 2). See, 8page 62, the method section.   Farina patent application require a high initial dosage, high frequency, e.g., twice daily or more with daily dose amount of 0.25 to 4 gram, and a low dose, low frequency in a late phase, e.g., once daily with the daily amount half or less of the initial dosage. See, paragraphs [0008] to [0012]. The, the method of Finnerup is distinct from those of Farina and cannot negate the teaching of Farina.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so found both in the references themselves and in the knowledge generally available to one of ordinary skill in the art. Particularly, the prior art teach the usefulness of brivaracetam in treatment of neuropathic pain, particularly, those associated with spinal cord injury, such as spinal syndrome, complex regional pain, thalamic pain (a central neuropathic pain), and intrathecal administration has been known to be particularly suitable route for administration of brivaracetam and have advantage in delivery the drug. One of ordinary skill in the art would have been motivated to combine the teachings of the cited prior art to reach the claimed invention.
Applicants further argue that the cited references collectively teach away from claimed invention, particularly, citing Finnerup’s clinical trial results and the comment that levetiracetam may not target SV2A. The arguments are not persuasive. First, as discussed above, the method used in of clinical trial is distinct from those disclosed in Farina reference. The remarks made by Finnerup in regarding the therapeutic target of levetiracetam is merely a speculation based on the presumption that the clinical trial is flawless, which is not the case. It cannot explains the contrary data from the animal model and does not address the issue of delivery efficacy of the drug and the dosage regimen is contrary to what has been disclosed in Farina et al. Thus, Finnerup’s negative clinical results would not destroy the operability of Farina’s patent application, nor negate the teachings of Farina et al.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627